DETAILED ACTION
This actions is in response to applicant’s amendment filed 12/15/2021.
Claims 1, 3, 4, 6-9, 19, 21, 22, and 24-33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9=11 of amendment, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-8, 19-26, and 28 under 35 U.S.C. 103 over Ono in view of Sargaison have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akifusa.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-8, 19, 21, 22, 24-26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2005/0257228), hereinafter Ono, in view of Akifusa et al. (US 2010/0083116), hereinafter Akifusa.

As per claim 1, Ono teaches the following:
A multimedia data playing method, comprising: 
obtaining, by a terminal device, a first sound effect plug-in, wherein the first sound effect plug-in includes a sound effect parameter, wherein the first sound effect plug-in corresponds to a first sound effect.  As Ono shows in Fig. 7, sound effect plug-ins may be “obtained” and “detailed settings” 197 may be set for a give effect plug-in.  These detailed settings (sound effect parameter) are shown in Fig. 9, and 
wherein the terminal device comprises a first application and a second application that are used to play multimedia data.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously; 
detecting, by the terminal device, that a current routing mode is a headset mode; 
receiving, by the terminal device, a first instruction used to indicate that a user of the terminal device selects a first sound effect option, wherein the first sound effect option is an option corresponding to the first sound effect plug-in.  As Ono teaches in paragraph [0103], the settings of a sound effect are set via a user’s operation input; 
setting, by the terminal device, a value of the sound effect parameter included in the first sound effect plug-in based on the headset mode; 
when first multimedia data is to be played by the first application, processing, by the terminal device, the first multimedia data by using the first sound effect plug-in.  As Ono teaches in paragraph [0110], and corresponding Fig. 11, a typical application program 101 begins a process for outputting audio data at step S31.  As Ono further teaches in paragraph [0019], a signal processing application program 104 in step S40 acquires the audio data, gives effects to the acquired data (using the selected sound effect plug-in), and writes the processed audio data to a shared memory area 122.  Ono further describes the effect application method with regard to Fig. 18.
However, while Ono does not explicitly teach of the second application using the first sound effect plugin, Ono suggests:
when second multimedia data is to be played by the second application, processing, by the terminal device, the second multimedia data by using the first sound effect plug-in.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously.  Therefore, a first and second application may utilize the signal processing application program 104 using data hooks as shown in Fig. 5, thus utilizing an identical effect plug-in for both applications.  

Furthermore, Ono does not explicitly teach of detecting a headset mode and setting a value of the sound effect parameter included in the first sound effect plugin based on said mode.  In a similar field of endeavor, Akifusa teaches of audio sound effects and allowing user adjustment of said sound effects, (see paragraph [0195]).  
Akifusa further teaches of detecting that a headphone mode is active as may be seen in Fig. 27.  Akifusa teaches in paragraph [0420], that a CPU adjusts an equalizer when the headphone is sensed.  Akifusa further teaches in paragraph [0424], that “a type of sound effect described in connection with Fig. 22 can also be varied in accordance with sensing of headphone 18”.  As Ono shows in Fig. 9, the setting screen of a sound effect plug-in is that of an equalizer.  Therefore, upon the modification of Ono in view of Akifusa, the equalizer settings of a plug-in of Ono would be modified in response to detecting a headphone mode of Akifusa.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the plug-in settings of Ono with the headphone detection and setting changing of Akifusa.  One of ordinary skill would have been motivated to have made such modification because as Akifusa teaches in paragraphs [0422] and [0423], a case where a user wears headphones is different than a case 

Regarding claim 3, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receiving, by the terminal device, a sound effect switching instruction used to select a second sound effect, wherein the terminal device comprises a second sound effect plug-in corresponding to the second sound effect; and processing, by the terminal device, the first multimedia data or the second multimedia data by using the second sound effect plug-in according to the sound effect switching instruction to play the first multimedia data or the second multimedia data with the second sound effect.  As Ono teaches in paragraph [0093], and corresponding Fig. 7, a series of sound effect plug-ins may be manipulated by the user.  Therefore, the user may toggle a first plug-in from “on” to “off” and a second plug-in from “off” to “on”, thus achieving the switching of applicant’s claim.

Regarding claim 4, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
receiving, by the terminal device, a parameter setting instruction from the user, wherein the parameter setting instruction is used to set the value of the sound effect parameter; and updating, by the terminal device, the value of the sound effect parameter in the first sound effect plug-in according to the parameter setting instruction.  As Ono teaches in paragraph [0100], and corresponding Fig. 9, setting screen 231 may be presented to the user for setting sound effect plug-in parameters.

Regarding claim 6, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
the method further comprises: receiving, by the terminal device, a sound effect enabling/disabling instruction from the user; and enabling or disabling, by the terminal device, the first sound effect plug-in according to the sound effect enabling/disabling instruction.  See Fig. 7, sound effect plug-in On/Off toggle button 195.

Regarding claim 7, modified Ono teaches the method of claim 6 as described above.  Ono further teaches the following:
wherein after the disabling the first sound effect plug-in, the method further comprises: playing, by the terminal device, multimedia data by using a default sound effect.  As Ono shows in Fig. 7, each sound effect plug-in may be set to “Off”, which would result in no sound effect plug-ins being applied and default audio being reproduced (default sound effect of none).

Regarding claim 8, modified Ono teaches the method of claim 6 as described above.  Ono further teaches the following:
the method further comprises: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receiving, by the terminal device, a sound effect destruction instruction from the user; deleting, by the terminal device, the first sound effect plug-in according to the sound effect destruction instruction; and processing, by the terminal device, the first multimedia data or the second multimedia data by using a third sound effect plug-in.  As Ono teaches in paragraph [0097], and corresponding Fig. 8, a delete button 215 may be utilized by the user to delete a desired folder from a list, where the folder constitutes corresponding effect plug-ins.  As Ono further shows in Fig. 7, other sound effect plug-ins (third) may then be set to “On” to be processed with audio.

As per claim 19, Ono teaches the following:
a terminal device, (see Fig. 3), comprising: 
at least one processor, (Fig. 3, CPU 31);
a display, (Fig. 3, Display 53);
an input device, (Fig. 3, Input Unit 34);
a storage coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform the following operations, (Fig. 3, HDD 38).
The remaining limitations of claim 19 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claim 21, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the programming instructions are for execution by the at least one processor to: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receive, by using the input device, a sound effect switching instruction used to select a second sound effect; store, by using the storage, a second sound effect plug-in corresponding to the second sound effect; and process, according to the sound effect switching instruction received by the input device, the first multimedia data or the second multimedia data by using the second sound effect plug-in stored in the storage to play the first multimedia data or the second multimedia data with the second sound effect.  As Ono teaches in paragraph [0093], and corresponding Fig. 7, a series of sound effect plug-ins may be manipulated by the user.  Therefore, the user may toggle a first plug-in from “on” to “off” and a second plug-in from “off” to “on”, thus achieving the switching of applicant’s claim.

Regarding claim 22, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the programming instructions are for execution by the at least one processor to: receive a parameter setting instruction from the user by using the input device, wherein the parameter setting instruction is used to set the value of the sound effect parameter; and update the value of the sound effect parameter in the first sound effect plug-in according to the parameter setting instruction received by the input device.  As Ono teaches in paragraph [0100], and corresponding Fig. 9, setting screen 231 may be presented to the user for setting sound effect plug-in parameters.  
 
Regarding claim 24, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the programming instructions are for execution by the at least one processor to:  receive a sound effect enabling/disabling instruction from the user by using the input device; and enable or disable the first sound effect plug-in according to the sound effect enabling/disabling instruction received by the input device.  See Fig. 7, sound effect plug-in On/Off toggle button 195.  

Regarding claim 25, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the programming instructions are for execution by the at least one processor to: play multimedia data by using a default sound effect after disabling the first sound effect plug-in.  As Ono shows in Fig. 7, each sound effect plug-in may be set to “Off”, which would result in no sound effect plug-ins being applied and default audio being reproduced (default sound effect of none).  

Regarding claim 26, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the programming instructions are for execution by the at least one processor to: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receive a sound effect destruction instruction from the user by using the input device; delete the first sound effect plug-in according to the sound effect destruction instruction received by the input device; and process the first multimedia data or the second multimedia data by using a third sound effect plug-in.  As Ono teaches in paragraph [0097], and corresponding Fig. 8, a delete button 215 may be 

As per claim 28, Ono teaches the following:
a non-transitory computer readable storage medium, (Fig. 3, HDD 38), that stores a program, wherein the program comprises an instruction which, when is executed by a terminal device, causes the terminal device perform operations comprising: 
The remaining limitations of claim 28 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claim 29, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
the first multimedia data includes audio and video. As Ono teaches in paragraph [0004], a possible application program may be that of a video game, at least suggesting audio and video.
 
Regarding claim 30, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
the second multimedia data includes audio and video. As Ono teaches in paragraph [0004], a possible application program may be that of a video game, at least suggesting audio and video.  

Regarding claim 31, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
the first sound effect plug-in is obtained from a third application comprised in the terminal device.  As Ono shows in Fig. 2, effect operating application program 3 is separate from typical application programs 1.

Regarding claim 32, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
the terminal device comprises a sound effect list, (see Fig. 7), and wherein the sound effect list stores a plurality of sound effect identifiers corresponding to a plurality of sound effect plug-ins, (see Fig. 7, 194), and access information of each of the plurality of sound effect plug-ins.  See paragraph [0091], effect name associates plug-ins with parameters, i.e. access information.

Regarding claim 33, modified Ono teaches the method of claim 1 as described above.  However, as described above, Ono does not explicitly teach of operating in different sound output “modes”.   Akifusa teaches in paragraph [0420], that a CPU adjusts an equalizer when the headphone is sensed.  This would at least suggest to one of ordinary skill in the art that the equalizer is “re-adjusted” when the headphones are not longer sensed, thus arriving at detecting, by the terminal device, that the current routing mode is a speaker mode; and setting, by the terminal device, the value of the sound effect parameter included in the first sound effect plug-in based on the speaker mode.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the plug-in settings of Ono with the headphone/speaker detection and setting changing of Akifusa.  One of ordinary skill would have been motivated to have made such modification because as Akifusa teaches in paragraphs [0422] and [0423], a case where a user wears headphones is different than a case where a user listens to a speaker creates significantly different acoustic characteristics and may cause the user to feel discomfort if such setting changes are not made.

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Akifusa as applied to claims 1 and 19 above, and further in view of Rubin et al. (US 2002/0099552), hereinafter Rubin.

Regarding claim 9, modified Ono teaches the method of claim 1 as described above.  While Ono teaches of the ability to delete folders and their corresponding sound effect plug-ins in paragraph [0097], Ono does not explicitly teach of deleting said plug-in at end of playing audio data.  Rubin teaches the following:
the method further comprises: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receiving, by the terminal device, a sound effect destruction instruction from the user; confirming, by the terminal device, that audio data playing on the first application ends; and deleting, by the terminal device, the first sound effect plug-in according to the sound effect destruction instruction.  As Rubin teaches in paragraph [0117], audio may be played back to a user while being deleted, thus deleting said audio at the conclusion of playback.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the deletion of sound effects of Ono with the playback of audio prior to deletion of Rubin.  One of ordinary skill would have been motivated to have made such modification because as Rubin teaches in paragraph [0117], such playback benefits a user in allowing the user to confirm the audio being deleted, thus avoiding unintentional deletion of effects.

Regarding claim 27, modified Ono teaches the device of claim 19 as described above.  While Ono teaches of the ability to delete folders and their corresponding sound effect plug-ins in paragraph [0097], Ono does not explicitly teach of deleting said plug-in at end of playing audio data.  Rubin teaches the following:
the programming instructions are for execution by the at least one processor to: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receive a sound effect destruction instruction from the user by using the input device; confirm that audio data playing on the first application ends; and delete the first sound effect plug-in according to the sound effect destruction instruction.  As Rubin teaches in paragraph [0117], audio may be played back to a user while being deleted, thus deleting said audio at the conclusion of playback.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the deletion of sound effects of Ono with the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175